DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 9-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (U.S. 2018/0092257) in view of Lin (‘545) both references cited in the record.
As to claim 1, Otsubo discloses a high-frequency module (1g) as shown in figures 12-13 comprising:
a wiring board (2);
a first component (3g) and a second component (3h) mounted on a main surface of the wiring board; and
a shield member (55) arranged between the first and second components (3g, 3h),
wherein the shield member (55) includes one or more metal pins (5a1, 5a2), each of the one or more metal pins (5a1, 5a2) is substantially parallel to the main surface of the wiring board (2), para-0020+.
	Otsubo does not specifically disclose the metal pin having a predominant length.
	Lin teaches a semiconductor package device as shown in figures 1, 4-5 comprising a shielding member/wall (43) having a metal pin (43a, 43b) having a predominant length (the elongated body).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lin employed in the module of Otsubo in order to provide excellent shielding characteristic and reducing noise from the component mounted on the circuit board.
As to claim 21, Otsubo discloses a high-frequency module (1g) as shown in figures 12-13 comprising:
a wiring board (2);
first and second components (3g, 3h) mounted on a main surface of the wiring board;
a shield member (55) arranged between the first and second components (3g, 3h); and
a sealing resin layer (4) that seals the first and second components (3),
wherein the shield member (55) includes one or more metal pins (5a1, 5a2), substantially parallel to the main surface of the wiring board (2), para-0020+.
Otsubo does not specifically disclose the metal pin having an elongated body or a predominant length.
	Lin teaches a semiconductor package device as shown in figures 1, 4-5 comprising a shielding member/wall (43) having a metal pin (43a, 43b) having a predominant length (the elongated body).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lin employed in the module of Otsubo in order to provide excellent shielding characteristic and reducing noise from the component mounted on the circuit board.
As to claim 2, Otsubo as modified by Lin discloses the one or more metal pins include a plurality of first metal pins (5a1 or 5a2), and wherein each first metal pin is arranged so as to overlap with another first metal pin when viewed from a direction perpendicular to the main surface of the wiring board (2).
Regarding claim 4, Otsubo as modified by Lin discloses in figure 1 that the shield member (5) is arranged so as to surround at least one of the first component (3a) and the second component (3e).
Regarding claim 6, Otsubo as modified by Lin discloses in figure 1 that the shield member (5) has a box shape, and is arranged at a position covering the first component.
Regarding claim 9, Otsubo as modified by Lin further comprising: a sealing resin layer (4) including a contact surface making contact with the main surface of the wiring board (2), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other, wherein the sealing resin layer (4) seals one of the first component and the second component; and a shield film (6) for covering at least the opposing surface and the side surface of the sealing resin layer.
Regarding claim 10, Otsubo as modified by Lin discloses the shield member (5) is provided in a plate shape by the plurality of first metal pins being covered with a resin (4).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo in view of Lin as applied to claims above, and further in view of Lee et al. (U.S. 2016/0276288).
Regarding claim 5, Otsubo as modified by Lin discloses the shield member (5) is comprised of a first shield member (5b) arranged between the first component and the second component, and except for a second shield member provided so as to cover the first component.
Lee teaches a semiconductor package as shown in figure 4A comprising a shield member (140) is comprised a second shield member (top portion of 140b) provided so as to cover the first component (120).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lee employed in the module of Otsubo and Lin in order to provide excellent shielding characteristic and reducing noise from the component mounted on the circuit board.

Allowable Subject Matter
Claims 3, 7-8, and 11-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848